DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-23 are pending in the application.
	Claims 14 and 22 are withdrawn from current consideration as being drawn to a non-elected species (see below).
	Claims 1-13, 15-21 and 23 remain under current consideration by the Examiner.

Election/Restrictions
Applicant’s election of species I, sub-species I(a) (Figs. 1A-2d), in the reply filed on 24 May 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13 and 22 are withdrawn (see note below) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 May 2021.
	Note:  Examiner notes that Applicant indicated in the reply filed 24 May 2021 that claims 1-21 and 23 are allegedly readable on elected sub-species I(a).  However, Examiner notes that claim 14 requires that “an envelope surface of the cylindrical shaped groove comprise the displacement groove”.  Since this limitation is only disclosed as a part of species II (Figs. 3A-4D, 6A-6D, and 9A-11D), claim 14 fails to read on the elected species and is also withdrawn. 
	Claims 1-12, 15-21 and 23 are drawn to the elected species/sub-species and thus remain under current consideration by the Examiner.
Specification
The disclosure is objected to because of the following informalities:  Appropriate correction is required.
In line 12 of page 10 of the original disclosure “second element 8” should be replaced with --second element 2--.
In line 19 of page 10 of the original disclose “FIG. 9C” should be replaced with –FIG. 8C--.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to because of the following informalities:
The drawings are objected to because Figs. 1A, 3B, 4B, 5B, 6B fail to show proper cross-hatching in accordance with 37 CFR 1.84(h)(3).  Each of these figures has been described in the disclosure as a cross-sectional (or “crosscut”) view; however, none of them show any cross-hatching to indicate the sectioned portion(s). 
Fig. 2C is objected to because ref. no. “43” should be replaced with ref. no. --49-- since it refers to the “straight part 49”, rather than the “first protruding part 43”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ref. no. “34” (see Fig. 1A (two instances) and Fig. 2B).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 4:  Claim 4 should be amended as follows:
--4. The set as claimed in claim 1, wherein the flexible tongue comprises a second edge which is at least partly circular, said second edge comprises three or more flexible elements for positioning of the flexible tongue relative to the cylindrical shaped part and/or the cylindrical shaped groove.--
	Re Claim 6:  Claim 6 should be amended as follows:
-- 6. The set as claimed in claim 4, wherein the spring force originates at least partly from a reshape of the flexible elements from a first shape in an unlocked position to a second shape in the locked position.--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 21 and 23:  Each of claims 21 and 23 recites the limitation "the circular part" (see claim 21, line 2 and claim 23, line 3).  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring to the “the cylindrical shaped part” of claim 1.  
Clarification and correction are required. 
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 7-13, 15, 17, 20-21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 799,155.
	Re Claim 1:  GB 799,155 discloses a set comprising: 
a first element (20) with a cylindrical shaped part (20); 
a second element (20) having a cylindrical shaped groove (the cylindrical lower portion of bore 33) with a circular opening in an outer surface (the upper surface at shaft entrance end 32) of the second element; and 
a mechanical locking device comprising a tongue groove (31), a displacement groove (21) and a flexible tongue (10) in the displacement groove, wherein the mechanical locking device is configured to lock the cylindrical shaped part to the cylindrical shaped groove, wherein 
the flexible tongue (10) is configured to cooperate with the tongue groove (31) for locking the cylindrical shaped part to the cylindrical shaped groove, 
the flexible tongue (10) is configured to be reshaped and displaced in the displacement groove (21) during a locking (see Figs. 2-3) of the cylindrical shaped part to the cylindrical shaped groove and spring back to a locked position (see Figs. 4-5), 
the flexible tongue (10) is configured to exert a spring force (at least at points “a” and “b”; see Fig. 4) on the tongue groove (31) in the locked position, and 
the flexible tongue (10) comprises a main body (10) which has an at least partly circular shape (see Fig. 1) in a plane parallel to the circular opening.
Re Claim 2:  GB 799,155 discloses a set, wherein the flexible tongue (10) comprises a first edge (the outer edge; see Fig. 1) which is at least partly circular, and wherein said first edge comprises a locking surface (the upper surface configured to engage the top surface of groove 31; see Fig. 5) which is configured to cooperate with a locking surface (the top surface of groove 31) of the tongue groove (31).
Re Claim 3:  GB 799,155 discloses a set, wherein the locking surface of the flexible tongue (10) has an enclosing angle (“α” + “α”; see annotated Fig. 4 below) which is more than about 90°. 
	Re Claim 7:  GB 799,155 discloses a set, wherein the flexible tongue (10) encloses completely or at least partly (see Figs. 2 and 4) the cylindrical shaped part (20).
Re Claim 8:  GB 799,155 discloses a set, wherein the flexible tongue (10) encloses the cylindrical shaped part (20) with an enclosing angle (at least “α” + “α” + “β”; see annotated Fig. 4 below) which is more than about 90°.

    PNG
    media_image1.png
    415
    417
    media_image1.png
    Greyscale

Re Claim 9:  GB 799,155 discloses a set, wherein the spring force originates at least partly from a reshape of the main body (10) from a first shape (see Fig. 1) in an unlocked position to a second shape (see Fig. 4) in the locked position.
Re Claim 10:  GB 799,155 discloses a set, wherein the reshape of the main body (10) contributes to about more than 50% of the spring force.
Re Claim 11:  GB 799,155 discloses a set, wherein the main body (10) comprises a central groove (the main central opening configured to receive the shaft 20; see annotated Fig. 1 below), which extends through the main body.
Re Claim 12:  GB 799,155 discloses a set, wherein the main body (10) comprises a split groove (the opening between protrusions 12 and 13; see annotated Fig. 1 below) which extends from an envelope surface (the outer circumferential surface) of the main body (10) to the central groove of the main body, wherein the split groove is configured for facilitating assembling (see Figs. 1-2) of the flexible tongue (10) in the displacement groove (21).

    PNG
    media_image2.png
    377
    459
    media_image2.png
    Greyscale

Re Claim 13:  GB 799,155 discloses a set, wherein the main body comprises one or more guiding surfaces at the split groove (the surfaces of protrusions 12 and 13 that contact the shaft 20; see Figs. 1-2), wherein the guiding surfaces are configured for facilitating assembling of the flexible tongue (10) on the cylindrical shaped part (20).
Re Claim 15:  GB 799,155 discloses a set, wherein an envelope surface (the outer circumferential surface) of the cylindrical shaped part (20) comprises the displacement groove (21; see Figs. 3 and 5).
Re Claim 17:  GB 799,155 discloses a set, wherein an envelope surface (the inner circumferential surface) of the cylindrical shaped groove (the cylindrical lower portion of bore 33) and an envelope surface (the outer circumferential surface) of the cylindrical shaped part (20) are configured to cooperate in a locked position (see Fig. 5) of the first element (20) and the second element (30).
Re Claim 20:  GB 799,155 discloses a set, wherein the first element (20) is configured to be assembled to the second element (30) by a relative displacement (see Fig. 3) of the cylindrical shaped part (20) through the circular opening and into the cylindrical shaped groove to a locked position (see Fig. 5) of the first element and the second element, wherein the flexible tongue (10) is configured to be reshaped and displaced in the displacement groove (21) during said relative displacement.
Re Claim 21, as best understood by the Examiner:  GB 799,155 discloses a set, wherein the flexible tongue (10) is configured to be attached to the cylindrical shaped part (20) before the first element (20) is assembled to the second element (30).
Re Claim 23, as best understood by the Examiner:  GB 799,155 discloses a set, wherein the flexible tongue (10) is configured to exert a spring force, in the locked position (see Figs. 4 and 5), on the tongue groove at least at two opposite positions (at least at points “a” and “b”; Fig. 4) of the cylindrical shaped part (20).

Claims 1-13, 15, 17, 19-20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vilou (WO 03/002871, a copy of which is attached herewith).
	Re Claim 1:  Vilou discloses a set (see Figs. 3-4) comprising: 
a first element (2) with a cylindrical shaped part (at the cylindrical portion shown at “cylindrical part” in the Examiner-Annotated portion of Fig. 3 below); 

a mechanical locking device comprising a tongue groove (see annotated Fig. 3 below), a displacement groove (the depression formed at surfaces 4’ and 4’’; see annotated Fig. 3 below) and a flexible tongue (10) in the displacement groove, wherein the mechanical locking device is configured to lock the cylindrical shaped part to the cylindrical shaped groove, wherein 
the flexible tongue (10) is configured to cooperate with the tongue groove for locking the cylindrical shaped part to the cylindrical shaped groove, 
the flexible tongue (10) is configured to be reshaped and displaced in the displacement groove during a locking of the cylindrical shaped part to the cylindrical shaped groove and spring back to a locked position (see Fig. 3), 
the flexible tongue (10) is configured to exert a spring force on the tongue groove in the locked position, and 
the flexible tongue (10) comprises a main body (10d; Fig. 4) which has an at least partly circular shape (see Fig. 4) in a plane parallel to the circular opening.
Re Claim 2:  Vilou discloses a set, wherein the flexible tongue (10) comprises a first edge (at 10a; Fig. 4) which is at least partly circular, and wherein said first edge comprises a locking surface (the right-hand surface configured to engage the right-hand surface of the tongue groove; see Fig. 3) which is configured to cooperate with a locking surface (the right-hand surface of the tongue groove; see Fig. 3) of the tongue groove.
Re Claim 3:  Vilou discloses a set, wherein the locking surface of the flexible tongue (10) has an enclosing angle (covering the entire outer circumference of the washer 10a except at the gap 10g; Fig. 4) which is more than about 90°. 

    PNG
    media_image3.png
    483
    561
    media_image3.png
    Greyscale
 
	Re Claim 4:  Vilou discloses a set, wherein the flexible tongue (10) comprises a second edge (the inner circumferential edge; Fig. 4) which is at least partly circular, said second edge comprises three or more flexible elements (10b) for positioning of the flexible tongue relative the cylindrical shaped part and/or the cylindrical shaped groove.

    PNG
    media_image4.png
    280
    492
    media_image4.png
    Greyscale

Re Claim 5:  Vilou discloses a set, wherein each of the flexible elements (10b) protrudes towards a bottom (at surface 4’’; Fig. 3) of the displacement groove.
	Re Claim 6:  Vilou discloses a set, wherein the spring force originates at least partly from a reshape of flexible elements (10b) from a first shape in an unlocked position to a second shape in the locked position (Fig. 3).
Re Claim 7:  Vilou discloses a set, wherein the flexible tongue (10) encloses completely or at least partly (see Fig.3) the cylindrical shaped part.
Re Claim 8:  Vilou discloses a set, wherein the flexible tongue (10) encloses the cylindrical shaped part with an enclosing angle which is more than about 90°.
Re Claim 9:  Vilou discloses a set, wherein the spring force originates at least partly from a reshape of the main body (10d) from a first shape  in an unlocked position to a second shape in the locked position (Fig. 3).
Re Claim 10:  Vilou discloses a set, wherein the reshape of the main body (10) contributes to about more than 50% of the spring force.
Re Claim 11:  Vilou discloses a set, wherein the main body (10) comprises a central groove (the main central opening), which extends through the main body.
Re Claim 12:  Vilou discloses a set, wherein the main body (10) comprises a split groove (10g; Fig. 4) which extends from an envelope surface (the outer circumferential surface at 10a) of the main body (10) to the central groove of the main body, wherein the split groove is configured for facilitating assembling  of the flexible tongue (10) in the displacement groove.
Re Claim 13:  Vilou discloses a set, wherein the main body (10) comprises one or more guiding surfaces at the split groove (for example, at the corner between gap 10g and the upper deformable strips 10b), wherein the guiding surfaces are configured for facilitating assembling of the flexible tongue on the cylindrical shaped part.
Re Claim 15:  Vilou discloses a set, wherein an envelope surface (the outer circumferential surface) of the cylindrical shaped part comprises the displacement groove.
Re Claim 17:  Vilou discloses a set, wherein an envelope surface (the inner circumferential surface) of the cylindrical shaped groove and an envelope surface (the outer circumferential surface) of the cylindrical shaped part are configured to cooperate in a locked position (see Fig. 3) of the first element (2) and the second element (1).
Re Claim 19:  Vilou discloses a set, wherein the main body (10) comprises one or more grooves (for example, formed by the spaces between the outer portion of elastic means 10 and the deformable strips 10b; see annotated Fig. 4 below) which is/are configured to decrease the bending resistance of the main body.

    PNG
    media_image5.png
    280
    492
    media_image5.png
    Greyscale

Re Claim 20:  Vilou discloses a set, wherein the first element (2) is configured to be assembled to the second element (1) by a relative displacement  of the cylindrical shaped part  through the circular opening (at 1c) and into the cylindrical shaped groove to a locked position (see Fig. 3) of the first element and the second element, wherein the flexible tongue (10) is configured to be reshaped and displaced in the displacement groove during said relative displacement.
Re Claim 23, as best understood by the Examiner:  Vilou discloses a set, wherein the flexible tongue (10) is configured to exert a spring force, in the locked position (see Fig. 3), on cylindrical shaped part.

Claims 1-2, 7-13, 16-17, 19-20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kramer (US Patent 4,471,978).
	Re Claim 1:  Kramer discloses a set (see Fig. 15) comprising: 
a first element (304) with a cylindrical shaped part (304); 
a second element (adapter 366 in combination with threading-in nut 368) having a cylindrical shaped groove (formed by the interior surfaces of the bore of the nut 368 and the upper portion of the adapter 366) with a circular opening (at the top surface of nut 368; Fig. 15) in an outer surface of the second element; and 
a mechanical locking device comprising a tongue groove (359), a displacement groove (371) and a flexible tongue (313a) in the displacement groove, wherein the mechanical locking device is configured to lock the cylindrical shaped part to the cylindrical shaped groove, wherein 
the flexible tongue (313a) is configured to cooperate with the tongue groove (359) for locking the cylindrical shaped part (304) to the cylindrical shaped groove, 
the flexible tongue (313a) is configured to be reshaped and displaced in the displacement groove (359) during a locking of the cylindrical shaped part to the cylindrical shaped groove and spring back to a locked position (see Fig. 15), 
the flexible tongue (313a) is configured to exert a spring force on the tongue groove (359) in the locked position, and 
the flexible tongue (313a) comprises a main body (420; Fig. 19) which has an at least partly circular shape (see Fig. 19) in a plane parallel to the circular opening.
Re Claim 2:  Kramer discloses a set, wherein the flexible tongue (313a) comprises a first edge (422; Fig. 19) which is at least partly circular, and wherein said first edge comprises a 
Re Claim 7:  Kramer discloses a set, wherein the flexible tongue (313a) encloses completely or at least partly the cylindrical shaped part (304).
Re Claim 8:  Kramer discloses a set, wherein the flexible tongue (313a) encloses the cylindrical shaped part (304) with an enclosing angle which is more than about 90° (see Fig. 19).
Re Claim 9:  Kramer discloses a set, wherein the spring force originates at least partly from a reshape of the main body (313a) from a first shape in an unlocked position to a second shape in the locked position (Fig. 15).
Re Claim 10:  Kramer discloses a set, wherein the reshape of the main body (10) contributes to about more than 50% of the spring force.
Re Claim 11:  Kramer discloses a set, wherein the main body (313a) comprises a central groove (the main central opening; Fig. 19), which extends through the main body.
Re Claim 12:  Kramer discloses a set, wherein the main body (313a) comprises a split groove (the split at the top of Fig. 19) which extends from an envelope surface (the outer circumferential surface at 422) of the main body to the central groove of the main body, wherein the split groove is configured for facilitating assembling  of the flexible tongue in the displacement groove.
Re Claim 13:  Kramer discloses a set, wherein the main body (313s) comprises one or more guiding surfaces at the split groove (for example, the curved surfaces forming the split; Fig. 19), wherein the guiding surfaces are configured for facilitating assembling of the flexible tongue on the cylindrical shaped part.
Re Claim 15:  Kramer discloses a set, wherein an envelope surface (the outer circumferential surface) of the cylindrical shaped part (304) comprises the displacement groove (371; Fig. 15).
Re Claim 16:  Kramer discloses a set, wherein an end surface (the lower surface of rim 304b; Fig. 15) of the first element (304) is configured to cooperate with the outer surface (the upper surface of nut 368) of the second element in a locked position of the first element and the second element.
Re Claim 17:  Kramer discloses a set, wherein an envelope surface (the inner circumferential surface) of the cylindrical shaped groove and an envelope surface (the outer circumferential surface) of the cylindrical shaped part (304) are configured to cooperate in a locked position (see Fig. 15) of the first element  and the second element.
Re Claim 19:  Kramer discloses a set, wherein the main body (313a) comprises one or more grooves (421; Fig. 19) which is/are configured to decrease the bending resistance of the main body.
Re Claim 20:  Kramer discloses a set, wherein the first element is configured to be assembled to the second element by a relative displacement of the cylindrical shaped part (304) through the circular opening and into the cylindrical shaped groove to a locked position (see Fig. 15) of the first element and the second element, wherein the flexible tongue (313a) is configured to be reshaped and displaced in the displacement groove (371) during said relative displacement.
Re Claim 23, as best understood by the Examiner:  Kramer discloses a set, wherein the flexible tongue (313a) is configured to exert a spring force, in the locked position, on the tongue groove (359) at least at two opposite positions (x) of the cylindrical shaped part.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over GB 799,155.
Re Claim 18:  GB 799,155, as discussed for claim 1 above, discloses a set significantly as claimed and further wherein the main body comprises a straight part (see annotated Fig. 1; reproduced below) which is configured to decrease the bending resistance of the main body.

    PNG
    media_image6.png
    377
    459
    media_image6.png
    Greyscale

GB 799,155 fails to explicitly disclose wherein the straight part having an enclosing angle which is in the range of about 5° to about 45°.
Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).
In this case, one of ordinary skill in the art would recognize that the angular extent of the straight part would determine the amount by which the straight part either resists or allows GB 799,155 since it would determine the amount of force required to insert and hold the flexible tongue on the cylindrical shaped part.  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to design the device of GB 799,155 such that the straight part having an enclosing angle which is in the range of about 5° to about 45°, since such a design to optimize the rigidity of the flexible tongue would be within the skill of the art, so as to optimize the strength, the insertion force, and the holding force of the flexible tongue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678